Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Joel Edelson, President, Secretary and Treasurer of Anasazi Capital Corp. (the “Company”), hereby certify to my knowledge that: The Company’s quarterly report on Form 10-Q for the quarter ended March 31, 2010(the “Form 10-Q”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. ANASAZI CAPITAL CORP. (Registrant) /s/ Joel Edelson Joel Edelson President, Secretary and Treasurer (Principal Accounting Officer) Dated:May 14, 2010
